AO 243 (Rev. 01/15) Clerk of Court

Vine ~ iatict ot Texas
Case 4:19-cv-03615. Document 1 Filed ofPO8Z4Kl@mn TXSD Page 1 of 12

SEP 24 209

pavid J. Bradley,
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY

Page 2

 

 

United States District Court [District Southern Pistrict of Texas
Name (under whic you werg co convicted): Dgckst.or Case Nor _ 2

 

 

Place of Confinement:

Federal Medical Center, Fort'Worth, TX 42637-379

Prisoner No.:

 

 

 

UNITED STATES OF AMERICA

Movant (include name under which convicted)
Vv. CHARLES HARRIS

 

 

3.

4,

(b) Date of sentencing:

MOTION

(a) Name and location of court which entered the judgment of conviction you are challenging:
United States District Court, Southern District of Texas
Houston Division, 515 Rusk Street, Houston, Texas 77002

 

(b) Criminal docket or case number (if you know); 4?13-CR-262-2

(a) Date of the judgment of conviction (if you know): June li, 2017 |
June 27, 2017 :

 

Length of sentence: 120 months (10° years)

Nature of crime (all counts):

Conspiracy to commit health care-fraud

 

(a) What was your plea? (Check one) .
, (1) Not guilty (2) Guilty (3) Nolo contendere (no contest)

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
what did you plead guilty to and what did you plead not guilty to?

 

If you went to trial, what kind of trial did you have? (Check one) n/a Jury Judge only | .

Did you testify at a pretrial hearing, trial, or post-trial hearing?» 7 aYes [| No [|

Did you appeal from the judgment of conviction? Yes | No|__|
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 2 of 12

AO 243 (Rev. 01/15) Page 3

9. Ifyou did appeal, answer the following:
(a) Name of court: United States Court of Appeals, Fifth Circuit

(b) Docket or case number (if you know): 17-20439
(c) Result: Dismissed

(d) Date of result (if you know); June 28, 2018
(e) Citation to the case (if you know): - 729 Fed. Appx. 336 (5th Cir. 2018)

(f) Grounds raised:

Attorney filed an erroneous Anders brief, and failed to raise
the meritable. issues.

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [| No
ff “Yes,” answer the following:

(1) Docket or case number (if you know):
(2) Result:

 

 

(3) Date of result (if you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this eral of conviction in any court?

Yes [| No

 

ll. If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name ofcourt: 47.

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

 

(4). Nature of the proceeding:

(5) Grounds raised:

 

 

 
Case 4:19-cv-03615 Document1 Filed on 09/24/19 in TXSD Page 3 of 12

AQ 243 (Rev. 01/15)

12.

Page 4

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

oe soyes{l] Nol] n/a

(7) Result:
(8) Date of result (if you know):

 

 

(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court: .

 

-(2) Docket of case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5). Grounds raised:

 

 

 

n/a

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes No

(7) Result:
(8) Date of result (if you know):

 

 

(c) Did you appeal to a federal appellate court having jurisdiction over the.action taken on your motion, petition,
or application?

(1) First petition: Yes [| No L]
(2) Second petition: Yes No [|

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

For this motion, state every ground on which you claim that you are being held in violation of the Constitution,

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. .
Case 4:19-cv-03615 Document1 Filed on 09/24/19 in TXSD Page 4 of 12

AO 243 (Rev. 01/15) Page 5

GROUND ONE: Denial Of Effective Assistance Of Counsel On Appeal.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Memorandum In Support at pages 6 through 9.

 

(b) Direct Appeal of Ground One:

(1) Ifyou appealed from the Jadement of conviction, did you raise this issue?

Yes [.] No

(2) If you did not raise this issue in your ¢ direct appeal, explain why:
Denied effective assistance of counsel on appeal.

 

a ~ (c) Post-Conviction Proceedings: n/a

. (1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes |] No

(2) Ifyou answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?
n/a
Yes [| No [|
(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [|

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [] _No []
“
1

Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 5 of 12

AO 243 (Rev. G1/15) Page 6

(6) If your answer to Question (c)(4) is “Yes,” state: n/a

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

- Date of the court’s decision: .

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue:

 

GROUND TWO:
Trial Proceedings

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

“"""See Memorandum In Support at pages 9 through 32..

 

(b) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

' Yes No

Denial of effective assistance of counsel.

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes No
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 6 of 12.

AO 243 (Rev. 01/15) Page 7

(2) If you answer to Question (c)(1) is “Yes,” state: n/a
Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No []
(4) Did you appeal from the denial of your motion, petition, or application?
Yes LJ ‘ No [|

(5) If your answer to Question (c)(4) is “Yes,” ‘did you raise the issue in the appeal?

Yes LJ No[_ |

(6) If your answer to Question (c)(4) is “Yes,” state:

’ Name and location of the court where the appeal was filed:

 

Docket or case number (if you know): -

 

Date of the court’s decision:

 

.Result (attach a copy of the court’s opinion or order, if available):

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue:

n/a

 

GROUND THREE: The Case Is Factually Synonymous With Doctor Ganji.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): .

See Memorandum In Support at pages 32 through 41.

 
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 7 of 12.

AO 243 (Rev. O1/15) Page &

 

(b) Direct Appeal of Ground Three:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
~ Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:.

Denied effective assistijnce of counsel.
(c) Post-Conviction Proceedings: .
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes |] _ No -
(2) If you answer to Question (c)(1) is “Yes,” state: .

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

_. Date of the court’s decision:

 

 

Result ( attach a copy of the court’s opinion or order, if available): —
‘ 7 f.

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes L_] No

n/a

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

_ Result (attach a copy of the court’s opinion or order, if available):

 
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 8 of 12

AO 243 (Rev. 01/15) Page 9

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue:

n/a

 

GROUND FOUR: The Restitution Order Is Illegal.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Memorandum In Support at pages 41 through 44.

 

(b) Direct Appeal of Gyound Four:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Denied effective assistance of counsel.

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yés [| No

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 9 of 12

AQ 243 (Rev, 01/15)

13.

14.

Page 10
(3) Did you receive a hearing on your motion, petition, or application?

n/a
Yes No
(4) Did you appeal from the denial of your motion, petition, or application?

Yes No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes No

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: .

n/a

 

Is there any ground in this motion-that'you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

n/a

 

Do you have any motion; petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes No L|

 

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the
issues raised.

 
Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 10 of 12

AO 243 (Rev. 01/15)

15.

16.

17.

18.

Page I!

Give the name and address, if known, of each attorney who represented you in the following stages of the
you are challenging:

(a) At the preliminary hearing:

David Cunningham and Jed Silverman, Houston, Texas

(b) At the arraignment and plea:

Same
(c) Atthetrial:

Same
(d) At sentencing:

Same _
©) On appeal:

Georgette Oden, Dallas, Texas

(f) In any post-conviction proceeding:
Pro se

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

n/a

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court .
and at the same time? . o. Yes|_| “No

-

Do you have any future sentence to serve 2 after’ ou complete the sentence for the judgment that youare
challenging? Yes [_]. No i

(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:

 

 

(d) Have you filed, or do you plan to file, any motion, petition, or =e that challenges the judgment or
sentence to be served in the future? Yes [| No|-_|

TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

See, Memorandum In Support at page 3

1

 
.

Case 4:19-cv-03615 Document 1 Filed on 09/24/19 in TXSD Page 11 of 12

AO 243 (Rey. 01/15) Page 12

See Memorandum In Support at p. 3

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (*AEDPA”) as contained in 28 U. s. C. § 2255,
paragraph 6, provides in part that:

A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —

(1) the date on which the judgment of conviction became final;

(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or

(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.
‘Case 4:19-cv-03615 Document1 Filed on 09/24/19 in TXSD Page 12 of 12

AO 243 (Rev. 01/15)

Page 13
Therefore, movant asks that the Court grant the following relief:

Vacate the sentence imposed, and allow Mr. Harris to withdraw his
guilty plea and commence anew. -

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the forégoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on ° September 3, 2019

 

- (month, date, year)

Executed (signed)on September 3, 2019 |

 

 

‘Signature of Movant

AD

‘If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.
